DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 
Status of the Claims
Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23 were previously pending.  Claims 1, 9, and 16 were amended in the reply filed May 10, 2022.  Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23 are currently pending.

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite certain methods of organizing human activities.  "The elements of the independent claims, such as (1) determining a voltage variation in a draw down process of the vehicle based on a voltage pattern of the charging station and (2) verifying the vehicle corresponding to the account is present at the charging station corresponding to the charging session based on comparing the voltage variation to account data from the account to identify the vehicle are not human activities or involve a human."  Remarks, 8-9.  This describes data collection and analysis for managing a commercial interaction (i.e., verifying a customer's vehicle is matched to the correct account based on certain characteristics).  Applicant also argues that the claims cannot be performed mentally (Remarks, 9), but this is not a basis of the rejection.  
"The claims require computer implementation, processing and receiving electronic signals that are carried through voltage, current, electromagnetic waves, and the like, retrieval of electronically stored data from an electronic storage medium, electronic computing and communication of electronically processed data, and the electronic execution of computer-implemented instructions to electronically control computer hardware to present a human machine interface."  Remarks, 9.  The computer implementation has been addressed as an additional element.  The presence of computers in a claim does not mean that it does not also recite an abstract idea at this point in the analysis (Step 2A - Prong One). 
Applicant also argues that the claims integrate the abstract idea into a practical application.  The passages cited (¶¶ 0015-17, see Remarks, 9) purely relate to the abstract idea itself, not any additional elements.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  
"[T]he Office asserts that nearly every computer will include a communications controller and data storage unit (Office Action, page 2, paragraph 4). That may be true, but also does not render any claim that recites similar elements of a computer patent ineligible."  Remarks, 10.  This is not the basis of the rejection.  A generic computer does not render a claim ineligible.  But a generic computer is not sufficient to confer patentability to an otherwise-ineligible abstract idea. 
"Here, claims 1, 9, and 16 include electronically executed instructions to electronically reserve a charging window of time for a charging station to and from multiple entities and despite the number of entities involved electronically verifying that the vehicle corresponding to the account is present at the charging station."  Remarks, 10.  This merely describes generally linking the abstract idea to a generic technological environment (i.e., computers and the Internet—by performing the steps "electronically").  Accordingly, the rejection is maintained. 
Applicant's amendments overcome the rejections made under §§ 102 & 103 and they are withdrawn.  The closest available prior art does not sufficiently teach the newly recited elements in combination with the other limitations in the claim.  See also Remarks, 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19, and 21-23, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including reserving, for a first entity, a charging window of time for a charging station, wherein the charging window is reserved from a second entity that manages the charging station; receiving a reservation request for a charging session from an account of a user, having a vehicle, with the first entity, wherein the charging session corresponds to a period of time within the charging window; determining a membership benefit associated with the reservation request, wherein the membership benefit is based on a purchase of the user from the first entity; scheduling the charging session for the user during the charging window reserved by the first entity from the second entity based on the membership benefit of the user; determining a voltage variation in a draw down process of the vehicle based on a voltage pattern of the charging station; and verifying the vehicle corresponding to the account is present at the charging station corresponding to the charging session based on comparing the voltage variation to account data from the account to identify the vehicle.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the future vehicle charging behaviors of persons and related commercial relationships with charging service provider entities (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior or relationships). 
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring charging session reservation information presented to a user based on, e.g., membership data or time data; ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—managing a network-controlled vehicle charging station, which also characterizes the invention).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used as a tool for performing generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (system, modules, non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor—see published Specification ¶¶ 0024, 30, 33-34 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit aspects of organizing human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (another module is introduced in claim 7, but the same rationale of those in claim 1 also applies).  This rationale also applies to the communication system of the charging station recited in claims 21-23
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea without adding any new additional elements (another module is introduced in claim 7, but the same rationale of those in claim 1 also applies, the same is true for the communication system of the charging station in claims 21-23—this merely further narrows the general link to a technological environment).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1, 3, 5-6, 8-10,13, 15-17, and 19 of U.S. Patent Application No. 16/786,413 in view of Karner, et al., U.S. Pat. Pub. No.  2012/0197693 (Reference A of the PTO-892 part of paper no. 20211005).  Although the claims at issue are not identical, they are not patentably distinct from each other because the majority of claim limitations are found in the reference Application's allowed claims.  Those that aren't (reservation module and entities) are found in Karner (see Final Rejection mailed 2/18/2022, ¶¶ 24.-31. and Advisory Action mailed 4/26/2022 clarifying the entities).  It would have been prima facie obvious to incorporate these elements because they are already-known in the filed of managing vehicle charging stations, and one of ordinary skill would have recognized that incorporating them could have been accomplished through routine engineering producing predictable results.  This rejection is not provisional and will not be held in abeyance.  A complete reply to this Office Action must contain either a Terminal Disclaimer or substantive response with reasons as to why the rejection was made in error.  See MPEP 804(I)(B)(1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haneda, U.S. Pat. Pub. No.  2019/0152340 (Reference A of the attached PTO-892) relates to providing reserved charging sessions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628